Citation Nr: 1437908	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  10-02 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.  

The Veteran served on active duty from February 1950 to October 1953, from December 1954 to October 1958, and from November 1958 to June 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2009 decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).

In January 2013, the Board remanded the case for further development, some of which has not been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a January 2013 remand, the Board directed the RO to provide appropriate notice to the Veteran regarding the evidence needed to establish entitlement to TDIU.  The Board also directed the RO to obtain private treatment records that the Veteran identified.  Lastly, the Board directed the RO to schedule the Veteran for a VA employability examination.  

The RO did not provide the Veteran with appropriate notice, did not attempt to obtain private treatment records, and did not schedule the Veteran for a VA employability examination.  Instead, the RO adjudicated the issue of TDIU, in part, based on the February 2012 and April 2012 VA examinations of record.  

The RO denied entitlement to TDIU based on the assessments from previous examiners that each of the Veteran's service-connected disabilities did not impact his ability to work.  Notably, none of the previous VA assessments provided an opinion as to whether the combined effect of the Veteran's service-connected disabilities would impact his ability to work.  
The RO did not comply with the previous remand directives and must now do so.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of the evidence and information needed to establish entitlement to TDIU, and of the VA's and the Veteran's responsibilities to provide evidence and information in support of those claims.  Allow an appropriate amount of time for response and associate the notification with the claim file.

2.  Contact the Veteran to identify any private providers where he received any treatment or hospitalization for any service-connected disability, including T. Bragg, D.O., and R. Parsonson, D.O.  Then undertake all appropriate efforts to obtain any indicated records.

All development efforts are to be associated with the claim file.

3.  Obtain complete VA treatment records from Columbia VA Medical Center from July 2013 to the present.

4.  After the aforementioned development has been completed, schedule the Veteran for a VA employability examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner. 

The examiner is to identify the nature, extent and severity of the Veteran's service-connected disabilities and provide an opinion as to whether, without taking into account his age, the Veteran has been precluded from obtaining or maintaining gainful employment (consistent with his education and occupational experience) due the combined impact of his service-connected disabilities.

The examiner shall report all pertinent findings and test results.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



